Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Ainscough on 2-3-22.
The application has been amended as follows: Please amend claims 23 and 28:

23.  	(Currently Amended) A method of generating a mixed reality environment comprising:
tracking, based on an environment model that replicates a mixed reality environment hosted on a computing device, a dynamic position of a physical article within a performance area;
determining a position of a virtual article within a virtual environment, based on the environment model, that overlays the performance area;
rendering the virtual article via a user wearable mixed reality display that receives image data from the computing device and displays the virtual article within the virtual environment; 
rendering the physical article within the performance area to enhance an authenticity of the virtual article; and
rendering the virtual article with a mixed reality display within the virtual environment synchronized with the physical article in the performance area to generate a mixed reality experience for a user visualizing the virtual environment and the performance area with the mixed reality display, wherein light from the physical article passes through the mixed reality display toward a user such that the physical environment and virtual environment are combined and the physical article and the virtual article are viewable together as a composite effect through the mixed reality display.
28.  	(Currently Amended) A method to generate a mixed reality experience comprising: 
 	detecting state information from an environmental model corresponding to a physical light source and a virtual object, wherein the environmental model tracks a position of the physical light source; 
 	based on the state information, actuating the physical light source to project light on to a location within a physical environment, such that the light source enhances an authenticity of the virtual object; 
	rendering the virtual object within a virtual environment presented by a user wearable mixed reality display, wherein light from the physical light source passes through the mixed reality display toward a user such that the virtual object and the physical light source are viewable together as a composite effect through the mixed reality display 
	updating the location of the physical light source based on a free movement of the virtual object within the virtual environment.  
Allowable Subject Matter
Claims 1-7, 11-30 and 32-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claims 1, 23 and 28:
The prior art fails to teach actuation of a physical and virtual elements are correlated with each other based on an environment model. Light from the physical element passes through a mixed reality display toward a user so the physical and virtual environments are combined and the physical and virtual elements are viewable together as a composite effect through the mixed reality display. The environmental model tracks a dynamic position of the physical element so the physical element is configured to enhance an authenticity of the virtual element when viewed together as the composite effect through the mixed reality display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613


/TODD BUTTRAM/
Primary Examiner, Art Unit 2613